 Case: 4:18-cv-01052-NAB Doc. #: 31 Filed: 09/24/20 Page: 1 of 5 PageID #: 1273




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


STEVE BOLIN,                                          )
                                                      )
           Plaintiff,                                 )
                                                      )
      v.                                              )       Case No. 4:18-CV-1052 NAB
                                                      )
ANDREW M. SAUL,                                       )
Commissioner of Social Security,                      )
                                                      )
           Defendant.                                 )


                                MEMORANDUM AND ORDER

       This matter is before the court on Plaintiff’s Petition for Award of Attorney’s Fees Pursuant

to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). [Doc. 28.] Plaintiff requests

attorney’s fees in the amount of $4,435.66, at the rate of $202.08 per hour for 21.95 hours of

attorney work between 2018 and 2020. Defendant Andrew M. Saul, Commissioner of Social

Security, does not object to Plaintiff’s request for attorney’s fees, nor the amount requested. [Doc.

30.] Based on the following, the Court will award Plaintiff attorney’s fees in the amount of

$4,435.66.

I.     Factual and Procedural Background

       Plaintiff Steve Bolin filed this action, pursuant to 42 U.S.C. § 405(g) for judicial review of

the final decision of Defendant denying Plaintiff’s application for disability insurance benefits

under the Social Security Act. [Doc. 1.] On May 29, 2020, the Court issued a Memorandum and

Order and Judgment in favor of Plaintiff pursuant to sentence four of 42 U.S.C. § 405(g). [Docs.

26, 27.] Plaintiff filed a request for attorney’s fees under the EAJA on August 26, 2020. [Doc.

28.] Defendant filed a response on September 9, 2020. [Doc. 30.]
 Case: 4:18-cv-01052-NAB Doc. #: 31 Filed: 09/24/20 Page: 2 of 5 PageID #: 1274




II.     Standard of Review

        “A court shall award to a prevailing party. . . fees and other expenses, . . . incurred by that

party in any civil action (other than cases sounding in tort), including proceedings for judicial

review of agency action, brought by or against the United States in any court having jurisdiction

of that action, unless the court finds that the position of the United States was substantially justified

or that special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A).

        A party seeking an award of fees and other expenses must (1) submit to the court an

application for fees and other expenses which shows that the party is a prevailing party and eligible

to receive an award; (2) provide the amount sought, including an itemized statement from any

attorney or expert witness representing or appearing on behalf of the party stating the actual time

expended and the rate at which fees and other expenses were computed; (3) allege that the position

of the United States was not substantially justified; and (4) make the application within thirty days

of final judgment of the action. 28 U.S.C. § 2412(d)(1)(B). The determination of whether the

position of the United States was substantially justified shall be determined on the basis of the

record made in the action for which the fees are sought. Id. “In sentence four [remand] cases, the

filing period begins after the final judgment (‘affirming, modifying, or reversing’) is entered by

the Court and the appeal period has run so that the judgment is no longer appealable.” Melkonyan

v. Sullivan, 501 U.S. 89, 102 (1991) (citing 28 U.S.C. § 2412(d)(2)(G) (“Final judgment" means a

judgment that is final and not appealable.”)).

        “A disability benefits claimant is a prevailing party if the claimant ultimately obtains the

benefits sought on appeal to the district court.” Koss v. Sullivan, 982 F.2d 1226, 1221.95 (8th Cir.

1993) (citing Sullivan v. Hudson, 490 U.S. 877, 886–87 (1990); Swedberg v. Bowen, 804 F.2d 432,

434 (8th Cir.1986)(plaintiff must have received some, but not necessarily all benefits sought in the



                                                   2
 Case: 4:18-cv-01052-NAB Doc. #: 31 Filed: 09/24/20 Page: 3 of 5 PageID #: 1275




action)). “Obtaining a sentence-four judgment reversing the Secretary’s denial of benefits is

sufficient to confer prevailing party status. Shalala v. Schaefer, 509 U.S. 21.952, 302 (1993).

III.    Discussion

        In this action, the Court finds that Plaintiff has demonstrated that an award of attorney’s

fees under the EAJA is appropriate in this matter. First, Plaintiff is a prevailing party in this action,

because he has obtained a reversal of the Commissioner’s denial of his application for benefits.

[Doc. 27.]

        Second, Plaintiff’s application for attorney’s fees is reasonable.           Plaintiff requests

attorney’s fees in the amount of $4,435.66 at the rate of $202.08 per hour for 21.95 hours of

attorney work between 2018 and 2020. Plaintiff includes an itemized statement from his attorney

stating the actual time expended and the rate at which the attorney’s fees were computed.

Therefore, the Court will award Plaintiff attorney’s fees for a total of 21.95 hours of attorney work.

        The EAJA sets a statutory limit on the amount of fees awarded to counsel at $125.00 per

hour, “unless the court determines that an increase in the cost of living or a special factor, such as

the limited availability of qualified attorneys for the proceedings involved, justifies a higher fee.”

28 U.S.C. § 2412(d)(2)(A)(ii). “In determining a reasonable attorney’s fee, the court will in each

case consider the following factors: time and labor required; the difficulty of questions involved;

the skill required to handle the problems presented; the attorney’s experience, ability, and

reputation; the benefits resulting to the client from the services; the customary fee for similar

services; the contingency or certainty of compensation; the results obtained; and the amount

involved.” Richardson-Ward v. Astrue, 2009 WL1616701, No. 4:07-CV-1171 JCH at *1 (E.D.

Mo. June 9, 2009). “The decision to increase the hourly rate is at the discretion of the district

court.” Id. at *2. “Where, as here, an EAJA petitioner presents uncontested proof of an increase



                                                   3
 Case: 4:18-cv-01052-NAB Doc. #: 31 Filed: 09/24/20 Page: 4 of 5 PageID #: 1276




in the cost of living sufficient to justify hourly attorney’s fees of more than [$125.00] per hour,

enhanced fees should be awarded.” Johnson v. Sullivan, 919 F.2d 503, 505 (8th Cir. 1990).

        Plaintiff’s counsel cited evidence from the U.S. Department of Labor, explaining the

change in the cost of living from 1996 when the $125.00 hourly limitation became effective and

the period of time between 2018 and 2020. Defendant does not contest the hourly rate, the total

fee request, nor the number of hours itemized in the invoice. Upon consideration of these facts,

the Court finds that the hourly rate, number of hours expended, and a total fee award of $4,435.66

is reasonable. As alleged by Plaintiff, the Court finds that the Defendant’s position was not

substantially justified. Plaintiff’s application for fees was timely filed. Therefore, the Court will

award Plaintiff $4,435.66 in attorney’s fees at the rate of $202.08 per hour for 21.95 hours of

attorney work between 2018 and 2020.

        Plaintiff has submitted an affidavit assigning any award he may receive under the EAJA to

his counsel of record. The EAJA requires that the attorney’s fee award be awarded to the

prevailing party, in this case the Plaintiff, not the Plaintiff’s attorney. Astrue v. Ratcliff, 560 U.S.

586, 591 (2010) (the term “prevailing party” in fee statutes is a “term of art” that refers to the

prevailing litigant (citing 42 U.S.C. § 2412(d)(1)(A)). Awards of attorney fees to the prevailing

party under the EAJA are “subject to a [g]overnment offset to satisfy a pre-existing debt that the

litigant owes the United States.” Ratcliff, 560 U.S. at 589. Any award for attorney’s fees must be

subject to any government offset, even if the Plaintiff has assigned his right to the award to his

attorney. Therefore, the Court will direct the Commissioner to make Plaintiff’s attorney’s fee

award payable to Plaintiff as directed below, subject to any pre-existing debt Plaintiff owes to the

United States.




                                                   4
 Case: 4:18-cv-01052-NAB Doc. #: 31 Filed: 09/24/20 Page: 5 of 5 PageID #: 1277




IV.    Conclusion

       Based on the foregoing, the Court will award Plaintiff attorney’s fees in the amount of

$4,435.66.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Petition for Award of Attorney’s Fees

Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 is GRANTED. [Doc. 28.]

       IT IS FURTHER ORDERED that the Social Security Administration shall remit to

Plaintiff, attorney’s fees in the amount of $4,435.66, subject to any pre-existing debt that the

Plaintiff owes the United States and the check should be mailed to Plaintiff’s counsel Kristen N.

Van Fossan, 211 North Broadway, Suite 2400, St. Louis, Missouri 63102.




                                                  NANNETTE A. BAKER
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 24th day of September, 2020.




                                                  5
